Citation Nr: 1720949	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-36 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming that denied entitlement to increased ratings for degenerative changes of the left symphysis and dyshidrotic eczema and tinea pedis.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing in May 2013.  A copy of the hearing transcript is of record.  During that hearing, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  In a May 2014 decision, the Board took jurisdiction of the TDIU claim as part of the Veteran's claims for higher ratings pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded it for further development.  The claim has returned for adjudication.


FINDING OF FACT

The Veteran's service-connected disabilities are not so severe as to prevent her from engaging in substantially gainful employment.



CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See July 2014 VCAA Correspondence.  Further, neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Court of Appeals) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the appeal have been requested or obtained.  The available record includes service treatment records, VA treatment records, and statements in support of the claim.  It appears that all obtainable evidence identified by the Veteran relative to the claim adjudicated herein has been obtained and associated with the claims folder, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

This claim was remanded in May 2014 for additional development, to include providing the Veteran with notice regarding the TDIU claim.  Such was provided in July 2014.  The VLJ also solicited comments from the Veteran regarding the impact of her disabilities on her ability to work during the May 2013 Travel Board hearing.  In light of the above development, the Board's May 2014 remand directives regarding the claim for a TDIU have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

Additional VA treatment records and examination reports have been added to the record since the AOJ last considered the TDIU issue in a October 2015 supplemental statement of the case.  There is no indication that the Veteran waived AOJ review of this evidence.   Records dated prior to October 2015 indicate that the Veteran identified herself as a retired housewife.  The records received since October 2015 reflect that same essential information.  Thus, there is no prejudice in proceeding without AOJ review as the "new" evidence is essentially duplicative of the evidence that was before the AOJ in October 2015.

II. TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

The Veteran is service-connected for dyshidrotic eczema and tinea pedis, rated 10 percent disabling; degenerative changes of the left symphysis, rated 10 percent disabling; limitation of extension of left hip, rated 10 percent disabling from February 2010 to December 2011; lumbosacral strain, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, noncompensably rated.  Her combined disability rating is 30 percent from December 8, 2011.  Notably, because the Veteran's service-connected degenerative changes of the left symphysis and limitation of extension of the left hip have a common etiology, they can be considered one disability for TDIU purposes prior to December 8, 2011.  38 C.F.R. § 4.16(a).  Even with such consideration, however, she does not meet the schedular criteria for a TDIU.  

Nevertheless, a TDIU may still be available on an extraschedular basis if the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry in determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has not submitted a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  Accordingly, the Board does not have information regarding her level of education or previous work experience.  Such is necessary in order to properly assess the Veteran's TDIU claim.  

Turning to the available evidence, the Veteran reported during the May 2013 hearing that she had done office work that required her to spend extensive time on her feet.  She indicated that she would have to ask her supervisor for breaks and that her supervisor was very understanding.  She indicated that she ultimately stopped working in January 2013 when her mother passed away.  She said she could no longer handle the pain of "having to stand for long periods of time anymore."   

VA treatment records dated in July 2012 note that the Veteran was working at a senior apartment complex, that she really liked the job, and that her employers were pleased with her.  Records from 2013 reference her as not working "outside the home" and doing volunteer work.  An August 2014 treatment note described the Veteran as being retired.  In April 2015, the Veteran indicated that she was a retired housewife.  A December 2015 VA examination noted that the Veteran used a scooter constantly due to left knee disability.  [Service connection for left knee disability was denied in an unappealed December 2015 rating decision.]  That report also indicated that the Veteran identified herself as a retired housewife.  A similar report was made in March 2016.

Based on the above, the Board finds that the Veteran's service-connected disabilities do not preclude her from gainful employment.  It is clear that there are some physical limitations caused by her hip disability, including limitations on walking.  However, the Veteran reported that if she took breaks, she was able to perform her desk job.  She has not expressed, and the evidence does not specifically show, that her disabilities preclude sedentary employment.  She even describes herself as a retired housewife as opposed to being on "disability."

In sum, because she is able to continue to perform work consistent with her prior occupational history with adequate accommodations, the Board concludes that the assignment of a TDIU on an extraschedular basis is not warranted in this case.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (for a veteran to prevail on a claim for TDIU, it is necessary that the record reflect some factor which places the case in a different category than other veterans with an equal rating of disability).




ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


